Citation Nr: 0928826	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

The Veteran served on active duty from August 1975 to June 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Although the RO subsequently 
determined that new and material evidence had been submitted 
to reopen the appellant's claim, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Board also notes that the Veteran was scheduled for a 
Travel Board hearing in December 2006, but failed to appear 
for the hearing without explanation.  He has not requested 
that the hearing be rescheduled.  Accordingly, his request 
for a Travel Board hearing is considered withdrawn.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO 
denied service connection for right shoulder disability.

2.  The evidence received after the September 2004 rating 
decision includes evidence that relates to unestablished 
facts necessary to substantiate the claim; is not cumulative 
or redundant of evidence already of record; and is sufficient 
to raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for a right shoulder 
disability was denied in an unappealed rating decision issued 
in September 2004 based on the absence of evidence of a 
chronic right shoulder disorder in service medical records 
and the absence of any post-service medical evidence showing 
a diagnosis of a right shoulder disorder.

The subsequently received evidence includes an August 2005 
letter from the Veteran's chiropractor indicating that the 
Veteran has degenerative changes of the right shoulder that 
are due to trauma and are consistent with the history of 
service injuries reported by the Veteran.  Since this 
statement indicates that the Veteran has a chronic right 
shoulder disability and provides a nexus between the current 
disability and service, it is new and material.  Accordingly, 
reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a right 
shoulder disability is granted.


REMAND

Although the record contains the aforementioned statement 
from the Veteran's chiropractor linking the Veteran's right 
shoulder disability to service, the opinion was not rendered 
following a review of the Veteran's pertinent medical 
history, as documented in the claims folders.  Therefore, the 
Board has determined that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present right shoulder disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by a physician to determine 
the nature and etiology of any currently 
present right shoulder disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's right 
shoulder disability is etiologically 
related to his active service.  The 
rationale for the opinion must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


